Case 18-05837-hb             Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                       Desc Main
                                           Document      Page 1 of 34


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

                                                                      Chapter 11
In re:
                                                                      Case No. 18-05837 (hb)
                                           1
CAFE HOLDINGS CORP., et al.,
                                                                      (Jointly Administered)
                                      Debtors.



                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                    Introduction

        Cafe Holdings Corp., Cafe Enterprises, Inc., CE Sportz LLC, and CES Gastonia LLC
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the District of South Carolina (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
           These Global Notes, Methodology, and Specific Disclosures Regarding the
    Debtors’ Schedules of Assets and Liabilities and Statement of Financial Affairs (the
    “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
    part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
    considered, and reviewed in connection with any review of the Schedules and Statements.
           The Schedules and Statements do not purport to represent financial statements
    prepared in accordance with Generally Accepted Accounting Principles in the United States
    (“GAAP”), nor are they intended to be fully reconciled with the financial statements of each
    Debtor (whether publically filed or otherwise). Additionally, the Schedules and Statements
    contain unaudited information that is subject to further review and potential adjustment,
    and reflect the Debtors’ reasonable efforts to report the assets and liabilities of each Debtor on
    an unconsolidated basis.
          In preparing the Schedules and Statements, the Debtors relied upon information
    derived from their books and records that was available at the time of such preparation.
    Although the Debtors have made reasonable efforts to ensure the accuracy and completeness
    of such financial information, inadvertent errors or omissions, as well as the discovery of
1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
      are: Cafe Holdings Corp. (7910); Cafe Enterprises, Inc. (4946); CE Sportz LLC (2009); and CES Gastonia
      LLC (0863). The location of the Debtors’ corporate headquarters is 4324 Wade Hampton Blvd., Suite B,
      Taylors, South Carolina 29687.
Case 18-05837-hb       Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23           Desc Main
                                  Document      Page 2 of 34


 conflicting, revised, or subsequent information, may cause a material change to the Schedules
 and Statements.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and
professionals. Both the Schedules and the Statements contain the declaration of Eric Easton (in
his capacity as CFO of each of the Debtors) that the information found therein is true and correct
to the best of his knowledge, information and belief.

                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may
    exist. The Debtors reserve all rights to amend or supplement the Schedules and Statements
    from time to time, in all respects, as may be necessary or appropriate, including,
    without limitation, the right to amend the Schedules and Statements with respect to
    a n y claim (“Claim”) description, designation, or Debtor against which the Claim is
    asserted; dispute or otherwise assert offsets or defenses to any Claim reflected in the
    Schedules and Statements as to amount, liability, priority, status, or classification;
    subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
    object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any
    failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
    or “unliquidated” does not constitute an admission by the Debtors that such Claim or
    amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
    constitute an admission of liability by the Debtor against which the Claim is listed or
    against any of the Debtors. Furthermore, nothing contained in the Schedules and
    Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11
    cases, including, without limitation, issues involving Claims, substantive consolidation,
    defenses, equitable subordination, recharacterization, and/or causes of action arising
    under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-
    bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
    rights contained elsewhere in the Global Notes does not limit in any respect the general
    reservation of rights contained in this paragraph.
    The listing in the Schedules or Statements (including, without limitation, Schedule
    A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
    another Debtor is a statement of what appears in the Debtors’ books and records and does
    not reflect any admission or conclusion of the Debtors regarding whether such amount
    would be allowed as a Claim or how such obligations may be classified and/or
    characterized in a plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On N o v e m b e r 1 5 , 2 0 1 8 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their
    properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
    Bankruptcy Code. On N o v e m b e r 2 0 , 2 0 1 8 , the Bankruptcy Court entered an order
    directing procedural consolidation and joint administration of the Debtors’ chapter 11
    cases [Docket No. 59].

                                                2
Case 18-05837-hb      Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23          Desc Main
                                 Document      Page 3 of 34


    Except for cash values held in financial accounts listed on Schedule A/B 3, which are
    reported as of November 15, 2018, the asset information provided in the Schedules
    and Statements represents the asset data of the Debtors as of November 4, 2018,
    and the liability information provided herein represents the liability data of the
    Debtors as of November 15, 2018.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on November 4, 2018, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory
    contracts, unexpired leases, and other items reported in the Schedules and Statements, the
    Debtors may, nevertheless, have improperly characterized, classified, categorized,
    designated, or omitted certain items due to the complexity and size of the Debtors’
    businesses. Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary or appropriate as additional information
    becomes available, including, without limitation, whether contracts or leases listed
    herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition.
 5. Real Property and Personal Property–Leased. In the ordinary course of their
    businesses, the Debtors leased real property and various articles of personal property,
    including, fixtures, and equipment, from certain third-party lessors. The Debtors have
    made reasonable efforts to list all such leases in the Schedules and Statements. The
    Debtors have made reasonable efforts to include lease obligations on Schedule D (secured
    debt) to the extent applicable and to the extent the lessor filed a UCC-1. However, nothing
    in the Schedules or Statements is or shall be construed as an admission or
    determination as to the legal status of any lease (including whether to assume and
    assign or reject such lease or whether it is a true lease or a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
    The liabilities listed on the Schedules do not reflect any analysis of Claims under
    section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their
    rights to dispute or challenge the validity of any asserted Claims under section
    503(b)(9) of the Bankruptcy Code or the characterization of the structure of any such
    transaction or any document or instrument related to any creditor’s Claim.

                                               3
Case 18-05837-hb      Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23            Desc Main
                                 Document      Page 4 of 34


    The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
    the Schedules and Statements, including, without limitation, goodwill, accrued
    salaries, employee benefit accruals, and deferred gains. In addition, certain immaterial
    assets and liabilities may have been excluded.
    Under the Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims (A)
    Arising Under the Perishable Agricultural Commodities Act and Similar Trust Fund
    Statutes, (B) Of Other Lien Claimants, and (C) Certain Critical Vendors and (II) Granting
    Certain Related Relief [Docket No. 170] (the “PACA Order”), the Bankruptcy Court
    granted the Debtors authority to satisfy valid prepetition PACA claims. The Debtors have
    not listed on Schedule E/F any PACA obligations for which the Debtors have been granted
    authority to pay pursuant to the PACA Order.
    The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
    other outstanding Claims on a post-petition basis, including but not limited to, insurance
    claims, employee wages, gift cards etc. Prepetition liabilities which have been paid post-
    petition have been excluded from the Schedules and Statements. To the extent the Debtors
    pay any of the claims listed in the Schedules and Statements pursuant to any orders entered
    by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement the
    Schedules and Statements and take other action, such as filing claims objections, as is
    necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) board appointed officers; (c) equity
    holders holding in excess of 5% of the voting securities of the Debtor entities; (d)
    Debtor affiliates; and (e) relatives of any of the foregoing (to the extent known by the
    Debtors). Entities listed as “insiders” have been included for informational purposes
    and their inclusion shall not constitute an admission that those entities are insiders for
    purposes of section 101(31) of the Bankruptcy Code.
 8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
    construed as an admission that such intellectual property rights have been abandoned,
    terminated, assigned, expired by their terms, or otherwise transferred pursuant to a
    sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual
    property shall not be construed to be an admission that such intellectual property
    rights have not been abandoned, terminated, assigned, expired by their terms, or
    otherwise transferred pursuant to a sale, acquisition, or other transaction.
    In addition, although the Debtors have made diligent efforts to attribute intellectual
    property to the rightful Debtor entity, in certain instances, intellectual property owned by
    one Debtor may, in fact, be owned by another Debtor. Accordingly, the Debtors
    reserve all of their rights with respect to the legal status of any and all such intellectual
    property rights.
 9. Executory Contracts and Unexpired Leases. The Debtors’ executory contracts and
    unexpired leases have been set forth in Schedule G. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.


                                               4
Case 18-05837-hb       Doc 193      Filed 12/10/18 Entered 12/10/18 23:57:23            Desc Main
                                   Document      Page 5 of 34


    Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
    not necessarily set forth executory contracts and unexpired leases as assets in the
    Schedules and Statements, even though these contracts and leases may have some
    value to the Debtors’ estates.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements
     are presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b)
     Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
     Schedule G as “executory” or “unexpired,” does not constitute an admission by the
     Debtors of the legal rights of the Claimant, or a waiver of the Debtors’ rights to
     recharacterize or reclassify such Claims or contracts or leases or to exercise their rights to
     setoff against such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action
     against third-parties as assets in the Schedules and Statements, including, without
     limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
     Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
     The Debtors reserve all of their rights with respect to any cause of action (including
     avoidance actions), controversy, right of setoff, cross-Claim, counter-Claim, or
     recoupment and any Claim on contracts or for breaches of duties imposed by law or in
     equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
     damage, judgment, account, defense, power, privilege, license, and franchise of any kind
     or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
     suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
     or unsecured, assertable directly or derivatively, whether arising before, on, or after
     the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other
     theory of law (collectively, “Causes of Action”) they may have, and neither these
     Global Notes nor the Schedules and Statements shall be deemed a waiver of any Claims or
     Causes of Action or in any way prejudice or impair the assertion of such Claims or Causes
     of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of
     significant reporting policies:
                a.      Undetermined Amounts. The description of an amount
                        as “unknown” or “undetermined” is not intended to
                        reflect upon the materiality of such amount.

                b.      Totals. All totals that are included in the Schedules
                        and Statements represent totals of all known amounts.

                                                 5
Case 18-05837-hb         Doc 193    Filed 12/10/18 Entered 12/10/18 23:57:23            Desc Main
                                   Document      Page 6 of 34


                         To the extent there are unknown or undetermined
                         amounts, the actual total may be different than the listed
                         total.
                c.       Liens. Property and equipment listed in the Schedules
                         and Statements are presented without consideration of
                         any liens that may attach (or have attached) to such
                         property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
     course of business. Offsets in the ordinary course can result from various items,
     including, without limitation, pricing discrepancies, returns, refunds, warranties, debit
     memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain
     amounts were included in the Schedules, offsets are not independently accounted for,
     and as such, are or may be excluded from the Debtors’ Schedules and Statements.
                     Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’
 assets as of N o v e m b e r 4 , 2 0 1 8 , unless otherwise noted below. Other than real property
 leases reported on Schedule A/B 55, the Debtors have not included leases and contracts on
 Schedule A/B. Leases and contracts are listed on Schedule G.

        Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
        as of N o v e m b e r 1 5 , 2 0 1 8 . Details with respect to the Debtors’ cash
        management system and bank accounts are provided in the Debtors’ Motion for Entry
        of Order (I) Authorizing the (A) Continued Use of Their Existing Cash Management
        System and (B) Use of Existing Bank Accounts and Business Forms; (II) Authorizing
        Payments of Prepetition Costs and Fees Associated with Customer Credit and Debit
        Card Transactions; (III) Waiving the Requirements of Section 345(B) of the
        Bankruptcy Code; and (IV) Granting Certain Related Relief [Docket No. 9] (the
        “Cash Management Motion”).
        Schedule A/B 7. The Bankruptcy Court, pursuant to the Final Order (I) Prohibiting
        Utility Providers from Altering, Refusing or Discontinuing Services, (II) Deeming
        Utility Providers Adequately Assured of Payment, (III) Establishing Procedures for
        Determining Additional Adequate Assurance of Payment, and (IV) Granting Related
        Relief [Docket No. 165], has authorized the Debtors to provide adequate assurance
        of payment for postpetition utility services, including a deposit in the amount of


                                                 6
Case 18-05837-hb       Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23           Desc Main
                                  Document      Page 7 of 34


        $150,000.00. Such deposit is not listed on Schedule A/B 7, which was prepared as of
        the Petition Date.
        Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
        A/B 15 as an undetermined amount because the fair market value of such ownership
        is dependent on numerous variables and factors and likely differs significantly from
        their net book value.
        Schedule A/B 55. T he Debtors do not own any real property. The Debtors
        have listed their real property leases on Schedule A/B 55, including the value of any
        leasehold improvements.
        Schedule A/B 63. The Debtors maintain a customer database. The amount is listed
        as undetermined because the fair market value of such ownership cannot be
        determined.
        Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
        have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
        refunds, or warranty Claims. Additionally, certain of the Debtors may be a party to
        pending litigation in which the Debtors have asserted, or may assert, Claims as a
        plaintiff or counter-Claims as a defendant. Because such Claims are unknown to the
        Debtors and not quantifiable as of the Petition Date, they are not listed on Schedule
        A/B 74 or 75. The Debtors’ failure to list any contingent and/or unliquidated claim
        held by the Debtors in response to these questions shall not constitute a waiver,
        release, relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various
 dates; a determination of the date upon which each Claim arose or was incurred would
 be unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a
 complete description of the collateral and the nature, extent, and priority of liens. Nothing in
 the Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,
 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by
 the Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to
 recharacterize or reclassify such Claim or contract.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien
 rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general
 unsecured Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’
 books and records as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or
 arose would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not
 list a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on


                                                7
Case 18-05837-hb       Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23            Desc Main
                                  Document      Page 8 of 34


 Schedule E/F part 2 may have been aggregated by unique creditor name and remit to address
 and may include several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 also
 includes potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to
 pending litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and
 disputed claims, to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired
 lease, was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and
 contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.

 Certain of the contracts and agreements listed on Schedule G may consist of several
 parts, including, purchase orders, amendments, restatements, waivers, letters, and other
 documents that may not be listed on Schedule G or that may be listed as a single entry. In
 some cases, the same supplier or provider appears multiple times on Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor and
 such supplier or provider. The Debtors expressly reserve their rights to challenge whether
 such related materials constitute an executory contract, a single contract or agreement, or
 multiple, severable or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired or may have
 been modified, amended, or supplemented from time to time by various amendments,
 restatements, waivers, estoppel certificates, letters, memoranda and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all

                                                 8
Case 18-05837-hb      Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23          Desc Main
                                 Document      Page 9 of 34


 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or
 unexpired lease, without respect to whether such agreement, instrument, or other document is
 listed thereon.
 In addition, the Debtors may have entered into various other types of agreements in the
 ordinary course of their businesses, such as subordination, nondisturbance, and attornment
 agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
 title agreements and confidentiality agreements. Such documents may not be set forth on
 Schedule G. Certain of the executory agreements may not have been memorialized and could
 be subject to dispute. Executory agreements that are oral in nature have not been included on
 the Schedule G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or
 threatened litigation. These matters may involve multiple plaintiffs and defendants, some or
 all of whom may assert cross-Claims and counter-Claims against other parties. Because the
 Debtors have treated all such Claims as contingent, disputed, or unliquidated, such Claims
 have not been set forth individually on Schedule H. Litigation matters can be found on
 each Debtor’s Schedule E/F part 2 and Statement 7, as applicable.
                 Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the
 Debtors within 90 days before the Petition Date except for those made to insiders
 (which payments appear in response to Statement question 4), employees, and bankruptcy
 professionals (which payments appear in Statement 11 and include any retainers paid to
 bankruptcy professionals). The amounts listed in Statement 3 reflect the Debtors’
 disbursements netted against any check level detail; thus, to the extent a disbursement was
 made to pay for multiple invoices, only one entry has been listed on Statement 3. All
 disbursements listed on Statement 3 were made through the Debtors’ consolidated cash
 management system maintained by Cafe Enterprises, Inc. and listed for that Debtor.
 Statement 4. With respect to individuals, the amounts listed reflect the universe of payments
 and transfers to such individuals including compensation, bonus (if any), expense
 reimbursement, relocation reimbursement, and/or severance. Amounts paid on behalf of
 such employee for certain life and disability coverage, which coverage is provided to all of
 the Debtors’ employees, has not been included.
 The Debtors have included all consulting and payroll distributions and aggregate travel,
 entertainment, and other expense reimbursements, aggregated by date, made over the
 twelve months preceding the Petition Date to any individual that may be deemed an “Insider.”
 Statement 5. Statement 5 excludes goods returned in the ordinary course of
 business.


                                              9
Case 18-05837-hb       Doc 193     Filed 12/10/18 Entered 12/10/18 23:57:23            Desc Main
                                  Document      Page 10 of 34


 Statement 7. A ny information contained in Statement 7 shall not be a binding
 representation of the Debtors’ liabilities with respect to any of the suits and proceedings
 identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
 theft and property damage. The Debtors, however, may not have records of all such losses
 if such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes. The losses listed on Statement 10 are based on the estimated amounts
 currently owed and are not intended to be an admission of the amounts owed.
 Statement 11. The Debtors have included payments to all professionals who have
 rendered any advice related the Debtors’ bankruptcy proceedings in Statement 11.
 However, it is possible that the disclosed fees also relate to other, non-bankruptcy related
 services, and may include services rendered to other parties.
 Statement 13. In the ordinary course of business, the Debtors have entered into and made
 settlement payments to vendors and landlords. The Debtors have excluded such settlement
 payments from Statement 13.
 Statement 26d. In addition to the parties listed on Statement 26d, t he Debtors have provided
 financial statements in the ordinary course of their businesses to numerous financial
 institutions, creditors, and other parties within two years immediately before the Petition Date.
 Considering the number of such recipients and the possibility that such information may have
 been shared with parties without the Debtors’ knowledge or consent or subject to
 confidentiality agreements, the Debtors have not listed all parties that may have received
 such financial statements for the purposes of Statement 26d.
 Statement 27. The Debtors do not record inventory on a restaurant by restaurant basis.
 Accordingly, all inventory is reported on a corporate level basis.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




                                                10
           Case 18-05837-hb                        Doc 193             Filed 12/10/18 Entered 12/10/18 23:57:23                                                    Desc Main
                                                                      Document      Page 11 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                                                                    ¨ Check if this is an
                                                                                                                                                                          amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                              12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                           $0.00



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                       UNDETERMINED



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                      UNDETERMINED



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                   $11,698,584.13



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                        $0.00



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                               + $17,610,917.28




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................     $29,309,501.41




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                  Page 1 of 1
           Case 18-05837-hb              Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23                            Desc Main
                                                        Document      Page 12 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       þ No. Go to Part 2.
       ¨ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                             debtor’s interest

2.     Cash on hand
2.1.   ________________________________________________________________________________________                              $________________

3.       Checking, savings, money market, or financial brokerage accounts (Identify all)
         Name of institution (bank or brokerage firm)      Type of account                  Last 4 digits of account number Current value of
                                                                                                                            debtor’s interest
3.1.     _____________________________________             _________________________ _________________________ $_______________

4.       Other cash equivalents (Identify all)
         Description                 Name of institution              Type of account             Last 4 digits of account   Current value of
                                                                                                  number                     debtor’s interest
4.1.     _____________________ ________________________ _____________________ _____________________ $_______________

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                $0.00



 Part 2:     Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       þ No. Go to Part 3.
       ¨ Yes. Fill in the information below


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 1 of 9
           Case 18-05837-hb                Doc 193           Filed 12/10/18 Entered 12/10/18 23:57:23                       Desc Main
                                                            Document      Page 13 of 34
Debtor     CAFE HOLDINGS CORP.                                                                                    Case number (if known) 18-05837

7.        Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit                                                                  Current value of
                                                                                                                            debtor’s interest

7.1.      _______________________________________________________________________________________                           $_______________

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                                               Current value of
                                                                                                                            debtor’s interest
8.1.      _______________________________________________________________________________________                           $_______________
          _______________________________________________________________________________________

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                                           $0.00



 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        þ No. Go to Part 4.
        ¨ Yes. Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $__________       - $_____________________           = ........ →                           $_______________
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $__________       - $_____________________           = ........ →                           $_______________

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                      $0.00



 Part 4:      Investments

13.     Does the debtor own any investments?
        ¨ No. Go to Part 5.
        þ Yes. Fill in the information below.
                                                                                                    Valuation method used   Current value of
                                                                                                    for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                           _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                         % of ownership
15.1.     CAFE ENTERPRISES, INC.                                                 100.00%            _____________________ UNDETERMINED



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 2 of 9
           Case 18-05837-hb               Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23               Desc Main
                                                         Document      Page 14 of 34
Debtor     CAFE HOLDINGS CORP.                                                                         Case number (if known) 18-05837

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________             _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                       UNDETERMINED



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        þ No. Go to Part 6.
        ¨ Yes. Fill in the information below.
        General description              Date of the last physical   Net book value of   Valuation method used   Current value of
                                         inventory                   debtor's interest   for current value       debtor’s interest
                                                                     (Where available)
19.     Raw materials
19.1. ________________________           _____________________ $___________________      _____________________ $________________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________            _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________            _____________________ $_______________

22.       Other inventory or supplies
22.1.     ________________________ _____________________ $___________________            _____________________ $_______________

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                             $0.00

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                              Page 3 of 9
           Case 18-05837-hb               Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23                  Desc Main
                                                         Document      Page 15 of 34
Debtor     CAFE HOLDINGS CORP.                                                                             Case number (if known) 18-05837

        General description                                                 Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.     Crops—either planted or harvested
28.1. ____________________________________________________                  $________________   __________________ $________________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________   $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________   $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________   $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        þ No. Go to Part 8.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

39.       Office furniture
39.1.     ___________________________________________________               $_______________    _________________   $_______________

40.       Office fixtures
40.1.     ___________________________________________________               $_______________    _________________   $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                 Page 4 of 9
           Case 18-05837-hb               Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23                    Desc Main
                                                         Document      Page 16 of 34
Debtor     CAFE HOLDINGS CORP.                                                                              Case number (if known) 18-05837

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                              Net book value of   Valuation method    Current value of
                                                                              debtor's interest   used for current    debtor’s interest
                                                                                                  value

41.1.     ___________________________________________________                 $_______________    _________________   $_______________

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________                 $_______________    _________________   $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                  $0.00

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        ¨ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        þ No. Go to Part 9.
        ¨ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current    debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________    _________________   $_______________

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________                 $_______________    _________________   $_______________

49.       Aircraft and accessories
49.1.     ___________________________________________________                 $_______________    _________________   $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     ___________________________________________________                 $_______________    _________________   $_______________

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                  $0.00

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 5 of 9
           Case 18-05837-hb                Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                        Desc Main
                                                         Document      Page 17 of 34
Debtor     CAFE HOLDINGS CORP.                                                                                   Case number (if known) 18-05837



 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        þ No. Go to Part 10.
        ¨ Yes. Fill in the information below.
          Description and location of property                      Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     __________________________________________                _______________ $_____________          _______________ $_____________

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                                 $0.00

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        ¨ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        þ No. Go to Part 11.
        ¨ Yes. Fill in the information below.
          General description                                                   Net book value of     Valuation method        Current value of
                                                                                debtor's interest     used for current        debtor’s interest
                                                                                (Where available)     value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     ___________________________________________________                   $_______________      _________________       $_______________

61.       Internet domain names and websites
                                                                                Net book value of     Valuation method        Current value of
                                                                                debtor's interest                             debtor’s interest
61.1.     ___________________________________________________                   $_______________      _________________       $_______________

62.       Licenses, franchises, and royalties
62.1.     ___________________________________________________                   $_______________      _________________       $_______________

63.       Customer lists, mailing lists, or other compilations
63.1.     ___________________________________________________                   $_______________      _________________       $_______________

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                   $_______________      _________________       $_______________

65.       Goodwill
65.1.     ___________________________________________________                   $_______________      _________________       $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                           Page 6 of 9
           Case 18-05837-hb                Doc 193          Filed 12/10/18 Entered 12/10/18 23:57:23                              Desc Main
                                                           Document      Page 18 of 34
Debtor     CAFE HOLDINGS CORP.                                                                                        Case number (if known) 18-05837

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                               $0.00

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        ¨ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        ¨ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                   Total face amount        Doubtful or                              Current value of
                                                                                         uncollectible amount                     debtor’s interest

71.1. _______________________________________                   $________________     - $________________          = ........ →   $________________
        _______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount       NOL amount              Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     DEPARTMENT OF THE TREASURY                    $0.00                   $8,493,002.00           2017                      UNDETERMINED

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy      Annuity issuer name    Annuity account       Annuity account        Current value of
                                        No.                                          type                  No.                    debtor’s interest
73.1.     ZURICH                        WC 0174347 04         _________________      _______________ _______________ UNDETERMINED
73.2.     ZURICH                        CPO 0174345 04        _________________      _______________ _______________ UNDETERMINED
73.3.     ZURICH                        CPO 0174345 04        _________________      _______________ _______________ UNDETERMINED
73.4.     ZURICH                        CPO 0174345 04        _________________      _______________ _______________ UNDETERMINED
73.5.     ZURICH                        AUC 0174332 04        _________________      _______________ _______________ UNDETERMINED
73.6.     THE HARTFORD STEAM            FBP 2359141           _________________      _______________ _______________ UNDETERMINED
          BOILER INSPECTION
          AND INSURANCE
          COMPANY
73.7.     LLOYDS OF LONDON              U718-860156           _________________      _______________ _______________ UNDETERMINED
73.8.     STRATFORD                     PDO0000010N           _________________      _______________ _______________ UNDETERMINED
          INSURANCE COMPANY


Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                              Page 7 of 9
           Case 18-05837-hb               Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23               Desc Main
                                                         Document      Page 19 of 34
Debtor     CAFE HOLDINGS CORP.                                                                          Case number (if known) 18-05837

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)
                                                         Nature of claim                      Amount requested   Current value of
                                                                                                                 debtor’s interest
74.1.     __________________________________             __________________________________   $_______________   $_______________

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                         Nature of claim                      Amount requested   Current value of
                                                                                                                 debtor’s interest
75.1.     __________________________________             __________________________________   $_______________   $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     _______________________________________________________________________________________                $_______________

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                        UNDETERMINED

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        þ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                              Page 8 of 9
         Case 18-05837-hb                     Doc 193          Filed 12/10/18 Entered 12/10/18 23:57:23                                       Desc Main
                                                              Document      Page 20 of 34
Debtor    CAFE HOLDINGS CORP.                                                                                                    Case number (if known) 18-05837



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                                $0.00
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                            $0.00


82.   Accounts receivable. Copy line 12, Part 3.                                                $0.00


83.   Investments. Copy line 17, Part 4.                                                 UNDETERMINED


84.   Inventory. Copy line 23, Part 5.                                                          $0.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                            $0.00
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                 $0.00



88.   Real property. Copy line 56, Part 9. ...................................................................... →              $0.00

89.   Intangibles and intellectual property. Copy line 66, Part 10.                             $0.00


90.   All other assets. Copy line 78, Part 11.                                     +     UNDETERMINED



91.   Total. Add lines 80 through 90 for each column. ..........91a.                     UNDETERMINED             + 91b.         $0.00




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................       UNDETERMINED




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                   Page 9 of 9
           Case 18-05837-hb             Doc 193       Filed 12/10/18 Entered 12/10/18 23:57:23                            Desc Main
                                                     Document      Page 21 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                             ¨ Check if this is an
                                                                                                                                    amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15

Be as complete and accurate as possible.

1.    Do any creditors have claims secured by debtor’s property?
      ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
      form.
      þ Yes. Fill in all of the information below.

 Part 1:      List Creditors Who Have Secured Claims

2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                        Page 1 of 4
          Case 18-05837-hb                Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                           Desc Main
                                                        Document      Page 22 of 34
Debtor    CAFE HOLDINGS CORP.                                                                                    Case number (if known) 18-05837



                                                                                                            Column A          Column B
                                                                                                            Amount of         Value of
                                                                                                            Claim             collateral that
                                                                                                            Do not deduct     supports this
                                                                                                            the value of      claim
                                                                                                            collateral.


2.1.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ATALAYA ADMINISTRATIVE LLP AS AGENT                ALL ASSETS                                      $9,698,584.13     UNDETERMINED
         C/O ATALAYA CAPITAL MANAGEMENT, LP
         ATTN:  EVERETT INDART                              Describe the lien
         780 THIRD AVENUE, 27TH FLOOR
                                                            FIRST LIEN LENDER
         NEW YORK NY 10017
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 3/21/2014
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             ATALAYA, AS ADMINISTRATIVE AGENT
             HAS A FIRST LIEN PRIORTY, AND THE
                                                            ¨ Disputed
             LIEN OF BENEFIT STREET PARTNERS,
             AS AGENT, IS SUBORDINATE TO THE
             LIEN OF ATALAYA
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                      Page 2 of 4
           Case 18-05837-hb               Doc 193         Filed 12/10/18 Entered 12/10/18 23:57:23                              Desc Main
                                                         Document      Page 23 of 34
Debtor     CAFE HOLDINGS CORP.                                                                                         Case number (if known) 18-05837

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BENEFIT STREET PARTNERS, AS AGENT                  ALL ASSETS SUBJECT TO FIRST LIEN                    $2,000,000.00      UNDETERMINED
         SERGE KOZMIN                                       LENDERS
         50 KENNEDY PLAZA
         18TH FLOOR                                         Describe the lien
         PROVIDENCE RI 02903
                                                            SECOND LIEN LENDER
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/5/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            þ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1




       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                    $11,698,584.13
       from the Additional Page, if any.




 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                                   On which line in       Last 4 digits of
                                                                                                            Part 1 did you enter   account number
                                                                                                            the related            for this entity
                                                                                                            creditor?

3.1.     HOLLAND & KNIGHT LLP                                                                               Line 2.1               _______________
         BRENT MCILWAIN
         200 CRESCENT COURT
         STE 1600
         DALLAS TX 75201

3.2.     HOLLAND & KNIGHT LLP                                                                               Line 2.1               _______________
         BRIAN SMITH
         200 CRESCENT COURT
         STE 1600
         DALLAS TX 75201

3.3.     MADISON CAPITAL FUNDING LLC, AS AGENT                                                              Line 2.1               _______________
         30 S. WACKER DR
         STE 3700
         CHICAGO IL 60606



Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 3 of 4
         Case 18-05837-hb            Doc 193    Filed 12/10/18 Entered 12/10/18 23:57:23                Desc Main
                                               Document      Page 24 of 34
Debtor    CAFE HOLDINGS CORP.                                                                  Case number (if known) 18-05837

3.4.     MILESTONE PARTNERS III LP                                                  Line 2.1               _______________
         555 EAST LANCASTER AVE
         STE 500
         RADNOR PA 19087

3.5.     MILESTONE PARTNERS III LP                                                  Line 2.2               _______________
         555 EAST LANCASTER AVE
         STE 500
         RADNOR PA 19087

3.6.     MILESTONE PARTNERS III LP 2                                                Line 2.1               _______________
         555 EAST LANCASTER AVE
         STE 500
         RADNOR PA 19087

3.7.     MILESTONE PARTNERS III LP 2                                                Line 2.2               _______________
         555 EAST LANCASTER AVE
         STE 500
         RADNOR PA 19087

3.8.     MOORE & VAN ALLEN PLLC                                                     Line 2.2               _______________
         DAVID B WHEELER;REID E DYER
         78 WENTWORTH ST
         POST OFFICE BOX 22828
         CHARLESTON SC 29413-2828

3.9.     SHRAYNE CAPITAL LLC                                                        Line 2.1               _______________
         23011 LAGUNA POINT DR
         KATHY TX 77450

3.10.    TRIANGLE MEZZANINE FUND LLLP                                               Line 2.1               _______________
         HOLLAND & KNIGHT LLP
         BRENT MCILWAIN
         200 CRESCENT COURT
         STE 1600
         DALLAS TX 75201

3.11.    TRIANGLE MEZZANINE FUND LLLP                                               Line 2.1               _______________
         HOLLAND & KNIGHT LLP
         BRENT MCILWAIN
         200 CRESCENT COURT
         STE 1600
         DALLAS TX 75201

3.12.    TRIANGLE MEZZANINE FUND LLLP                                               Line 2.1               _______________
         3700 GLENWOOD AVE
         STE 530
         RALEIGH NC 27612




Official Form 206D               Schedule D: Creditors Who Have Claims Secured by Property                         Page 4 of 4
           Case 18-05837-hb             Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                            Desc Main
                                                      Document      Page 25 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $_______________        $_______________
        __________________________________
        __________________________________            ¨ Contingent
        __________________________________
        __________________________________            ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $_______________

        Date or dates debt was incurred               Basis for the claim:
        __________________________________            __________________________________

        Last 4 digits of account                      Is the claim subject to offset?
        number: __ __ __ __
                                                      ¨ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a)            ¨ Yes
        (_______)




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 1 of 4
           Case 18-05837-hb           Doc 193       Filed 12/10/18 Entered 12/10/18 23:57:23                        Desc Main
                                                   Document      Page 26 of 34
Debtor     CAFE HOLDINGS CORP.                                                                             Case number (if known) 18-05837



 Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

3.       List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
         with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BENEFIT STREET PARTNERS, AS AGENT                                                                 $16,578,362.34
         SERGE KOZMIN                                      ¨ Contingent
         50 KENNEDY PLAZA
         18TH FLOOR                                        ¨ Unliquidated
         PROVIDENCE RI 02903                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         MARCH 21, 2014                                    SENIOR SUBORDINATED CREDIT
                                                           AGREEMENT
         Last 4 digits of account number:
                                                           Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.2.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MILESTONE PARTNERS III LP                                                                         $751,364.57
         555 EAST LANCASTER AVE                            ¨ Contingent
         STE 500
         RADNOR PA 19087                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         MARCH 21, 2014                                    SENIOR SUBORDINATED CREDIT
                                                           AGREEMENT
         Last 4 digits of account number:
                                                           Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.3.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MILESTONE PARTNERS III LP 2                                                                       $281,190.37
         555 EAST LANCASTER AVE                            ¨ Contingent
         STE 500
         RADNOR PA 19087                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         MARCH 21, 2014                                    SENIOR SUBORDINATED CREDIT
                                                           AGREEMENT
         Last 4 digits of account number:
                                                           Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 2 of 4
           Case 18-05837-hb          Doc 193      Filed 12/10/18 Entered 12/10/18 23:57:23                           Desc Main
                                                 Document      Page 27 of 34
Debtor     CAFE HOLDINGS CORP.                                                                              Case number (if known) 18-05837



 Part 3:    List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      MILESTONE PARTNERS III LP                          Part 2 line 3.1                                         _____________________
      555 EAST LANCASTER AVE
      STE 500
      RADNOR PA 19087

      MILESTONE PARTNERS III LP 2                        Part 2 line 3.1                                         _____________________
      555 EAST LANCASTER AVE
      STE 500
      RADNOR PA 19087

      MOORE & VAN ALLEN PLLC                             Part 2 line 3.1                                         _____________________
      DAVID B WHEELER;REID E DYER
      78 WENTWORTH ST
      POST OFFICE BOX 22828
      CHARLESTON SC 29413-2828




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 4
           Case 18-05837-hb       Doc 193      Filed 12/10/18 Entered 12/10/18 23:57:23                Desc Main
                                              Document      Page 28 of 34
Debtor     CAFE HOLDINGS CORP.                                                                Case number (if known) 18-05837



 Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                   Total of claim amounts


5a.   Total claims from Part 1                                                          5a.        $0.00


5b.   Total claims from Part 2                                                          5b.   +    $17,610,917.28


      Total of Parts 1 and 2                                                                       $17,610,917.28
5c.                                                                                     5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                               Page 4 of 4
          Case 18-05837-hb               Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                            Desc Main
                                                       Document      Page 29 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.      List all contracts and unexpired leases                                                            State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.    Title of contract                GUARANTEE                                                         CAFE ENTERPRISES INC
                                                                                                           ATTN ERIC EASTON
        State what the contract or       GUARANTEE AGREEMENT - FIRST LIEN DEBT                             4324 WADE HAMPTON BLVD
        lease is for                                                                                       STE B
                                                                                                           TAYLORS SC 29687
        Nature of debtor's interest      GUARANTOR

        State the term remaining         _________________________________________________

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                GUARANTEE                                                         State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       GUARANTEE AGREEMENT - SECOND LIEN DEBT                            debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      GUARANTOR                                                         CAFE ENTERPRISES INC
                                                                                                           ATTN ERIC EASTON
        State the term remaining         _________________________________________________                 4324 WADE HAMPTON BLVD
                                                                                                           STE B
        List the contract number of      _________________________________________________                 TAYLORS SC 29687
        any government contract


2.3.    Title of contract                GUARANTEE                                                         State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       GUARANTEE AGREEMENT - MEZZANINE DEBT                              debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      GUARANTOR                                                         CAFE ENTERPRISES INC
                                                                                                           ATTN ERIC EASTON
        State the term remaining         _________________________________________________                 4324 WADE HAMPTON BLVD
                                                                                                           STE B
        List the contract number of      _________________________________________________                 TAYLORS SC 29687
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 4
          Case 18-05837-hb             Doc 193    Filed 12/10/18 Entered 12/10/18 23:57:23                Desc Main
                                                 Document      Page 30 of 34
Debtor    CAFE HOLDINGS CORP.                                                                    Case number (if known) 18-05837

2.4.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - FIRST LIEN DEBT               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CE SPORTZ LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract


2.5.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - SECOND LIEN DEBT              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CE SPORTZ LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract


2.6.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - MEZZANINE DEBT                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CE SPORTZ LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract


2.7.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - FIRST LIEN DEBT               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CES GASTONIA LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract


2.8.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - SECOND LIEN DEBT              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CES GASTONIA LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 2 of 4
          Case 18-05837-hb             Doc 193       Filed 12/10/18 Entered 12/10/18 23:57:23             Desc Main
                                                    Document      Page 31 of 34
Debtor    CAFE HOLDINGS CORP.                                                                    Case number (if known) 18-05837

2.9.     Title of contract             GUARANTEE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GUARANTEE AGREEMENT - MEZZANINE DEBT                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   GUARANTOR                                           CES GASTONIA LLC
                                                                                           ATTN ERIC EASTON
         State the term remaining      _________________________________________________   4324 WADE HAMPTON BLVD
                                                                                           STE B
         List the contract number of   _________________________________________________   TAYLORS SC 29687
         any government contract


2.10.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FOOD BORNE ILLNESS LIABILITY / RESTAURANT           debtor has an executory contract or
         lease is for                  RECOVERY                                            unexpired lease
         Nature of debtor's interest   INSURED                                             LLOYDS OF LONDON
                                                                                           42 WEST 54TH ST
         State the term remaining      7/1/2019                                            14TH FLOOR
                                                                                           NEW YORK NY 10019
         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    NC DOT SIGNS                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      NC DOT PRIMARY
                                                                                           PO BOX 14996
         State the term remaining      05/01/2019                                          GREENSBORO NC 27415
         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    D&O, EMPLOYMENT PRACTICES, FIDUCIARY, AND CRIME     debtor has an executory contract or
         lease is for                  LIABILITY                                           unexpired lease
         Nature of debtor's interest   INSURED                                             STRATFORD INSURANCE
                                                                                           COMPANY
         State the term remaining      2/28/2019                                           300 KIMBALL DR
                                                                                           STE 500
         List the contract number of   _________________________________________________   PARSIPPANY NJ 07054
         any government contract


2.13.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT BREAKDOWN / BOILER AND MACHINERY          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             THE HARTFORD STEAM BOILER
                                                                                           INSPECTION AND INSURANCE
         State the term remaining      7/1/2019                                            COMPANY
                                                                                           ONE STATE ST
         List the contract number of   _________________________________________________   PO BOX 5024
         any government contract                                                           HARTFORD CT 06102-5024




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 3 of 4
          Case 18-05837-hb             Doc 193      Filed 12/10/18 Entered 12/10/18 23:57:23              Desc Main
                                                   Document      Page 32 of 34
Debtor    CAFE HOLDINGS CORP.                                                                    Case number (if known) 18-05837

2.14.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WORKERS’ COMPENSATION                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ZURICH
                                                                                           ONE LIBERTY PLZ
         State the term remaining      7/1/2019                                            165 BROADWAY
                                                                                           NEW YORK NY 10006
         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GENERAL LIABILITY                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ZURICH
                                                                                           ONE LIBERTY PLZ
         State the term remaining      7/1/2019                                            165 BROADWAY
                                                                                           NEW YORK NY 10006
         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY LIABILITY                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ZURICH
                                                                                           ONE LIBERTY PLZ
         State the term remaining      7/1/2019                                            165 BROADWAY
                                                                                           NEW YORK NY 10006
         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AUTOMOBILE LIABILITY                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ZURICH
                                                                                           ONE LIBERTY PLZ
         State the term remaining      7/1/2019                                            165 BROADWAY
                                                                                           NEW YORK NY 10006
         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA LIABILITY                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ZURICH
                                                                                           ONE LIBERTY PLZ
         State the term remaining      7/1/2019                                            165 BROADWAY
                                                                                           NEW YORK NY 10006
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 4 of 4
         Case 18-05837-hb               Doc 193        Filed 12/10/18 Entered 12/10/18 23:57:23                            Desc Main
                                                      Document      Page 33 of 34

Fill in this information to identify the case:

Debtor name: CAFE HOLDINGS CORP.
United States Bankruptcy Court for the: District of South Carolina
Case number (if known): 18-05837

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   CAFE ENTERPRISES, INC.             4324 WADE HAMPTON BLVD                    ATALAYA ADMINISTRATIVE             þD
                                          STE B                                     LLP AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             ¨ E/F
                                                                                                                       ¨G
2.2.   CAFE ENTERPRISES, INC.             4324 WADE HAMPTON BLVD                    BENEFIT STREET PARTNERS,           þD
                                          STE B                                     AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             þ E/F
                                                                                                                       ¨G
2.3.   CE SPORTZ LLC                      4324 WADE HAMPTON BLVD                    ATALAYA ADMINISTRATIVE             þD
                                          STE B                                     LLP AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             ¨ E/F
                                                                                                                       ¨G
2.4.   CE SPORTZ LLC                      4324 WADE HAMPTON BLVD                    BENEFIT STREET PARTNERS,           þD
                                          STE B                                     AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             þ E/F
                                                                                                                       ¨G
2.5.   CES GASTONIA LLC                   4324 WADE HAMPTON BLVD                    ATALAYA ADMINISTRATIVE             þD
                                          STE B                                     LLP AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             ¨ E/F
                                                                                                                       ¨G
2.6.   CES GASTONIA LLC                   4324 WADE HAMPTON BLVD                    BENEFIT STREET PARTNERS,           þD
                                          STE B                                     AS AGENT
       ATTN ERIC EASTON                   TAYLORS SC 29687                                                             þ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 1
Case 18-05837-hb   Doc 193    Filed 12/10/18 Entered 12/10/18 23:57:23   Desc Main
                             Document      Page 34 of 34
